COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TEMPORARY ALTERNATIVES, INC.,                   §
 d/b/a dmDICKASON PERSONNEL                                      No. 08-13-00166-CV
 SERVICES OF EL PASO,                            §
                                                                    Appeal from the
                   Appellant,                    §
                                                              205th Judicial District Court
 v.                                              §
                                                               of El Paso County, Texas
 MISTI K. JAMROWSKI,                             §
                                                                 (TC# 2013DCV0105)
                   Appellee.                     §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rivera, J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)